Citation Nr: 9902020	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veterans
claim of entitlement to service connection for a bilateral 
shoulder disorder secondary to a service connected kidney 
disorder.

2. Whether new and material evidence has been submitted to 
reopen the veterans
claim of entitlement to service connection for a back 
disorder secondary to a service connected kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1963 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied secondary service connection for a 
bilateral shoulder disability and a back disorder.

In reviewing the record, the Board notes that an RO decision 
in August 1993 denied the veterans original claims for 
secondary service connection for bilateral shoulder and back 
disabilities on the basis that there was no medical evidence 
linking either disability to a serviceconnected disorder, 
including Prednisone therapy for kidney disease.  He filed a 
timely notice of Disagreement with that decision but, after 
the issuance of a Statement of the Case, the veteran failed 
to file a timely Substantive Appeal.  Accordingly, the August 
1993 RO decision became final.  38 U.S.C.A. 7105 (West 1991); 
38 C.F.R. 3.104(a).  The U.S. Court of Appeals for the 
Federal Circuit has held that the Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence has been 
submitted; therefore, as a preliminary matter, the Board must 
first determine whether new and material evidence has been 
submitted before proceeding to decide a case on the merits, 
making the RO determination in that regard irrelevant.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board will initially address the issue of whether new and 
material evidence has been submitted by the veteran before 
addressing the merits of his claim.  As such, despite the 
RO's March 1996 rating decision, the issues now in appellate 
status are as set forth on the title page above.

The United States Court of Veterans Appeals (Court) has 
indicated that when the Board addresses a question not 
considered by the RO, the Board must consider whether the 
claimant had notice of that issue and whether the claimant 
would be prejudiced by lack of such notice.  In the instant 
case, the Board concludes that the veteran would not be 
prejudiced by such an action in that its consideration of the 
new and material evidence question involves the same matter 
and bases as the RO's determination on the merits, and, the 
RO in fact accorded the veteran more consideration than 
warranted.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. 
App. 384, 390-92 (1993).  Thus, the Board will proceed to 
address the issues on the basis of materiality, as reflected 
in the phrasing of the issues on the first page of this 
decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition for the veterans
appeal has been obtained by the RO.

2. An unappealed September 1993 RO decision denied service
connection for his shoulder disorder.

3. An unappealed August 1993 RO decision denied the veteran 
service connection
for his back disorder.

4.  The evidence received since the 1993 RO decisions is not 
so significant that it must be considered in order to fairly 
decide the merits of either issue. 


CONCLUSIONS OF LAW

1. The ROs August and September 1993 rating decisions 
denying the veterans
claim of entitlement to secondary service connection for 
bilateral shoulder and back disabilities are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2. New and material evidence sufficient to reopen the claim 
of service connection
for either disorder has not been submitted.  38 U.S.C.A. 
§§ 5107, 5108; 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans claim of entitlement to service connection for 
his back problems secondary to his kidney disorder was 
previously considered and denied in August 1993.  The 
veterans claim of entitlement to service connection for 
shoulder problems also secondary to the kidney disorder was 
considered and denied in September 1993.  The RO denied both 
claims on the basis that there was no medical evidence to 
show a causal link between the claimed disabilities and 
treatment for the veterans service-connected kidney disease.  
The veteran was notified of his appellate rights after each 
decision, once in August and once in October 1993.  He did 
not appeal either decision. 

The law provides that appellate review will be initiated by a 
Notice of Disagreement (NOD) and completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  The veteran filed 
the NOD in January 1994, but he did not complete the appeal 
by filing the substantive appeal.  Thus the determinations 
are final.

Once a RO decision becomes final under 38 U.S.C.A. § 7105(a), 
absent the submission of new and material evidence, the claim 
may not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998); Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  New evidence submitted 
to reopen a claim will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 519, 513 (1992).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 283, 285 (1996).  If the Boards decision is favorable 
to the veteran, his claim must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a);  see 
generally Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).

The veteran alleged at the time of the 1993 RO decisions 
noted above, and he continues to contend, that he has 
developed pain and numbness in his shoulders and back due to 
his extended use of Prednisone, a steroid prescribed for his 
service connected kidney disorder.  He asserts that this 
medication led to the onset of avascular necrosis in his hips 
and that he has been told that he may have the same in his 
back and shoulders.  He further asserts that a VA physician 
suggested he undergo a MRI to determine the etiology of the 
pain he feels in his back and shoulders.

A. The Back Claim

The pertinent evidence that was of record at the time of the 
ROs August 1993 denial of service connection for the back 
disorder included the veterans service medical records and 
an August 1992 X-ray report.  The service medical records 
establish that the veteran was diagnosed with nephrotic 
syndrome and glomerulonephritis in June 1964.  The X-ray is 
negative for any problems in the back.  

The additional pertinent evidence that has been associated 
with the claims file since the ROs August 1993 decision 
includes May 1990 to January 1993 outpatient treatment 
records, a December 1994 report from a rheumatology clinic, 
and January, February and August 1997 personal statements 
from the veteran.  The outpatient notes reflect the veterans 
ongoing problems with back pain.  In July 1992, he complained 
of low back pain but the examiner doubted that it was steroid 
induced.  In December 1994, an examiner at the rheumatology 
clinic noted that the veteran had back pain but normal X-
rays.  As such the examiner wrote that the etiology of the 
pain was uncertain and a MRI would help evaluate whether 
avascular necrosis was present.  The three personal 
statements from the veteran reflect his beliefs that his 
problems stem from his kidney disorder and that he needs a 
MRI to definitively determine the etiology of his ongoing 
problems.

B. Shoulder disorder

The pertinent evidence that was of record at the ROs 
September 1993 denial of service connection for the bilateral 
shoulder disorder also included the veterans service medical 
records and, in addition, included a February 1993 X-ray 
report and the results of an April 1993 VA examination.  The 
service medical records again establish that the veteran 
suffered from a kidney disorder but the X-ray identified no 
bony abnormalities.  The 1993 VA examination diagnosed the 
veteran with intermittent paresthesias of both shoulders with 
symptomatology generally not consistent with problems arising 
from long term use of Prednisone.

The additional pertinent evidence which has been associated 
with the claims file since the ROs September 1993 decision 
include the above mentioned report of the rheumatology clinic 
and three personal statements dated January, February, and 
August 1997.  The report of the rheumatology clinic notes 
regular shoulder X-rays and finds a MRI would be helpful in 
determining etiology.  The personal statements again reflect 
the veterans assertions that the problems with his shoulders 
stem from the use of Prednisone and that a MRI could 
determine exact etiology.

C. Both Claims

The evidence presented subsequent to the August and September 
1993 RO decisions denying service connection for bilateral 
shoulder and back disorders is new in that it was not 
previously physically of record.  It bears directly but not 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
considered is not so significant that it must be considered 
to decide fairly the merits of the claim.  38 C.F.R. § 3.156; 
Hodge, supra.  The new evidence merely confirms that the 
veteran has current low back and bilateral shoulder disorders 
of an uncertain etiology.  In July 1992, the veteran 
complained of low back pain but the examiner doubted that it 
was steroid induced.  It was also noted that the veteran had 
back pain but normal X-rays.  The VA physician who examined 
the veteran in April 1993 noted that the bony problems 
commonly associated with prednisone, such as osteoporosis, 
have discernable X-ray characteristics which were not present 
in this case.  The examiner opined that it was impossible to 
relate the veterans shoulder complaints to his service-
connected renal disease (or diabetes).  In reviewing the 
additional medical evidence that has been submitted, the 
Board finds no medical opinion to support the contended 
causal relationships. 

The Board has considered the veterans statements to the 
effect that Prednisone led to the onset of avascular necrosis 
in his hips and that he has been told that he may have the 
same in his back and shoulders.  A laymans account, filtered 
through a laymans sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute the medical evidence required to 
constitute material evidence.  Dean v. Brown, 8 Vet. App. 449 
(1995).   As to the veterans statements, his assertions are 
not new as they are duplicative of his statements which were 
of record at the time of the 1993 RO decision.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, the veteran's 
statements are not material evidence since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition, and his statements on such 
matters do not constitute material evidence to reopen his 
claim of service connection for bilateral shoulder or back 
disorders.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Likewise, the lay assertions of the veteran's representative 
do not constitute material evidence to reopen the veteran's 
claims.  Id. 

The veteran argues his situation warrants further testing to 
determine the etiology of the claimed disabilities.  He 
specifically notes that it was reported in a rheumatology 
outpatient clinic note dated in December 1994 that an MRI 
study would be helpful to determine whether avascular 
necrosis has contributed to his symptoms of shoulder and low 
back pain.  However, as noted above, earlier X-ray studies 
failed to show findings characteristic of avascular necrosis 
of the joints in question and the only medical evidence that 
specifically addresses the contended causal relationships 
goes against the veterans claims.  In the absence of 
material evidence, the Board cannot reopen the claim and, 
under these circumstances, there is no duty to assist.  It is 
pertinent to note that it is apparent that the rheumatologist 
did not review the veterans claims file, including the 
earlier negative X-rays and opinions that went against the 
contended etiological relationships.  Moreover, the 
rheumatologist did not indicate that the veteran had 
avascular necrosis of either shoulder or the back, nor was it 
suggested that the veteran had any shoulder or back pathology 
etiologically related to prednisone therapy.     

The law provides that, with respect to questions involving 
medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the 
statements by the veteran that his problems with his back and 
shoulder are related to his renal problems or treatment for 
same do not establish a medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that lay 
persons are not competent to offer medical opinions), nor do 
they provide sufficient basis for reopening the previously 
disallowed claim.  Moray, supra. (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered new, may not serve as a 
predicate to reopen a previously denied claim).

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been present to reopen the 
previously disallowed claim, the ROs decisions remain final.  
Accordingly, the benefit sought on appeal must be denied.

In reaching the above determination, the Board recognizes 
that this issue is being disposed of in a manner that differs 
from that utilized by the RO.  The RO decided that the claim 
was not well grounded, while the Board found the evidence not 
sufficient to reopen the claim.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As noted in the introduction to this decision, the Board 
concludes that the veteran has not been prejudiced since the 
RO, in reevaluating previously considered evidence, has 
afforded the claimant greater consideration that his claim 
actually warranted under the circumstances.  Id.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for disability compensation for benefits under 
the provisions of 38 U.S.C.A. § 1151.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

ORDER

New and material evidence not having been submitted to reopen 
the claims for service connection for back and bilateral 
shoulder disorders, service connection remains denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
